04/23/2020 1:02

PM FAX 77442

54902 ROYAL 7 Waoo1l/ogg2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES of AMERICA

Vv. Case 1:16-er-10215-RWzZ-2
CHINDY DIAZ,

Defendant,
Dated: April 23, 2020
DECLARATION OF SHERLY ALVARADO

Déclarant,| being subject to penalties of perjury under 28
US€ $1746, says! as follows:

1. My name is Sherly Alvarado and I am defendant Chindy
Diaz's adult daughter.

2, My mother reported to me while she was imprisoned at
Danbury, Conneogticut that her doctors there diagnosed her with

diabetes and hy

several months

3. My mo
She carries an
symptoms such a

4. I wou
corona virus in
apartment in Ne
I can give my m

confinement. Tl

pertension. it had this conversation with her

age.

ther has suffered from asthma for a long time,
inhaler and uses it whenever she cxperiences
s shortness of breath.

her avoid

ld like to house my mother to help

fection in jail. I have a private rented

w Bedford and I receive noe Section Eight funding.
other her own room while she is on home

INnere are no dangerous weapons or dangerous dogs

 
04/29/2020 1:02 PM FAX 7744254902 ROYAL 7

on the premises

under crimi

I deel

true and correc

Executed on Ap

 

Counsel cé@

nal

are

document today

CM/ECE system Q
Electronic; Fils

means.

No one in the residence is on probation or

justice status.

under penalty of perjury that the foregoing is
t.

il 93, 2020.

ahead: £L

VARADG |.

CERTIFICATE OF SERVICE
-rtifies that he has served a true copy of this

yf this District ag set forth in the Notice of
Ing and that no party requires service by other

/s/Kevin L. Barron

MM

 

Mood2/0002

on the attorneys for all the parties through the
